Citation Nr: 1718087	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for rhinosinusitis from July 1, 2009 to February 27, 2011.  

2. Entitlement to an evaluation in excess of 30 percent for rhinosinusitis from March 8, 2014 to present.  

3. Entitlement to a compensable rating for degenerative joint disease (DJD) of the right great toe with foot strain from July 1, 2009 to February 27, 2011.  

4. Entitlement to an evaluation in excess of 10 percent for DJD of the right great toe with foot strain from March 8, 2014 to present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to June 2009 and from February 2011 to March 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of August 2009 and June 2014 of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. From July 1, 2009 to February 27, 2011, the Veteran's rhinosinusitis has not required radical surgery resulting in chronic osteomyelitis.  It has also not been manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2. From March 8, 2014 to present, the Veteran's rhinosinusitis has not required radical surgery resulting in chronic osteomyelitis.  It has also not been manifested by near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

3. From July 1, 2009 to February 27, 2011, the Veteran's DJD of the right great toe with foot strain manifested primarily in pain during flare-ups (three per day, lasting for one hour).

4. From March 8, 2014 to present, the Veteran's DJD of the right great toe with foot strain manifested primarily in pain during flare-ups (three per day, lasting for one hour).


CONCLUSIONS OF LAW

1. From July 1, 2009 to February 27, 2011, the criteria for a rating in excess of 30 percent for rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

2. From March 8, 2014 to present, the criteria for a rating in excess of 30 percent for rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

3. From July 1, 2009 to February 27, 2011, the criteria for a 10 percent rating for DJD of the right great toe with foot strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

4. From March 8, 2014 to present, the criteria for a rating in excess of 10 percent rating for DJD of the right great toe with foot strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, VA has obtained the Veteran's service records, VA treatment records, and private treatment records and associated them with the claims file.  

VA has also assisted the Veteran by examining him in May 2009 and April 2014.  The examinations were adequate for rating purposes because the examiner conducted an interview and clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board notes the Veteran was dissatisfied with the professionalism of the staff that examined him in May 2009.  The Board, on behalf of VA, apologizes for any shortcomings.  The Board assures the Veteran that it has considered his concerns as it evaluates the findings of the May 2009 examination.

The Board remanded in January 2014 so VA could examine the Veteran, as he alleged his disabilities had worsened since VA last examined him.  VA examined him in April 2014.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Rhinosinusitis

VA has rated the Veteran's rhinosinusitis as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513, from July 1, 2009 to February 27, 2011, and from March 8, 2014 to present.  VA discontinued its disability payments from February 28, 2011 to March 7, 2014 because the Veteran had active military service during this period.  The evidence does not support a higher rating for either time period.

Under DC 6513, a 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating - the maximum rating available under DC 6513 - is warranted following radical surgery resulting in chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2016).

From July 1, 2009 to February 27, 2011, the Veteran does not contend, nor does the evidence show, that the Veteran had "radical surgery" resulting in "chronic osteomyelitis" or "repeated surgeries" resulting in "near-constant sinusitis" as required for a 50 percent evaluation.  Indeed, there is no evidence of any surgery during this period.  As such, a 50 percent evaluation is not merited.

As noted above, the Veteran had active military service from February 28, 2011 to March 7, 2014.  During this time, he had two surgical procedures - a bilateral septoplasty in January 2012 and a bilateral balloon sinoplasty in November 2013 - as noted on the April 2014 VA compensation examination report.  Thus, the Board must consider these procedures for the period from March 8, 2014 to present.

Given these surgeries, the appeal turns on whether they were a) "radical" surgeries resulting in "chronic osteomyelitis," or b) resulted in ""near-constant sinusitis."  The April 2014 VA compensation examination report answered these questions in the negative.  There is no evidence - medical or lay - beyond the April 2014 VA compensation examination report that addresses the Veteran's symptoms after his surgical procedures.  

The Board acknowledges that Dr. L.S., the Veteran's private physician, submitted a statement in 2011 that he had treated the Veteran seven times from October 2009 and December 2010 and six times in 2011.  The Board also recognizes the Veteran's statement in his VA Form 9, which VA received in November 2011, that notes he had "been seen and diagnosed with sinusitis more than 6 times a year" since separating from service in 2009.  However, this symptomatology applies to the July 1, 2009 to February 27, 2011 timeframe discussed above.  It does not bear on the period of March 8, 2014 to present.  

Given the foregoing, evaluations in excess of 30 percent from July 1, 2009 to February 27, 2011, and from March 8, 2014 to present, is not warranted.

DJD of the Right Great Toe with Foot Strain 

VA has rated the Veteran's DJD as noncompensbale under 38 C.F.R. § 4.71a, DC 5284, from July 1, 2009 to February 27, 2011, and as 10 percent disabling from March 8, 2014 to present.  VA discontinued its disability payments from February 28, 2011 to March 7, 2014 because the Veteran had active military service during this period.  The evidence supports a 10 percent rating from July 1, 2009 to February 27, 2011, and from March 8, 2014 to present.  

Under DC 5284, foot injuries that are "moderate" merit a 10 percent evaluation.  Those that are "moderately severe" merit a 20 percent evaluation, while those that are "severe" merit a 30 percent evaluation.  VA has not defined the terms "moderate," "moderately severe," or "severe," nor do they have a commonly accepted medical definition.  However, it is clear that DC 5284 establishes a successive, tiered rating structure.  Accordingly, "moderately severe" is a level that is more impaired than "moderate," and less impaired than "severe."  In order to be characterized as "moderately severe" under DC 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

In May 2009, the Veteran reported pain occurring three times per day, with the periods lasting approximately an hour to the VA exmainer.  His pain was primarily "elicited by physical activity."  VA x-rayed the Veteran's "complete right foot with nonweightbearing views," and VA found the X-rays demonstrated "no fracture, dislocation, or subluxation."  Moreover, bone density was normal, with no "degenerative or unusual arthropathy."  There was also "active motion in the metatarsophalangeal joint of the right great tow."

In his August 2010 Notice of Disagreement, the Veteran stated that he is not able to run without significant pain due to the disability.

In an October 2010 statement, the Veteran noted he had limited motion in his right foot.

In April 2014, the VA examiner noted the Veteran had pain on weight bearing, with some functional loss due to pain.  The examiner found that the Veteran was able to walk with flare-ups, but recognized the foot was tender during such episodes.  The examiner opined that the Veteran was "not able to run," but that the Veteran reported being able "to complete [an] army physical on [a] bike."  The examiner rated the disability as moderate.

In applying the clinical findings to the rating schedule, the Board has considered the Veteran's estimation of his pain at 8 out of 10 during flare-ups (three per day, lasting for one hour).  He is competent to describe his pain in terms of intensity.  By his description of frequency and duration, the Veteran is left with a significant portion of each day where symptomatology is at a decreased level. 

Despite the pain present during flare-ups, the functional impact of the foot disability permits a significant degree of activity.  There was moderate limitation with standing and walking.  The Veteran's posture was normal and he walked with a normal tandem gait.  Leg lengths were equal. Significantly, examination of the feet did not reveal any signs of abnormal weight bearing, such as breakdown, callosities, or an unusual shoe wear pattern.  This is pertinent to establishing the overall level of impairment, as it takes into account the frequency and duration of flare-ups during which the Veteran might alter his weight bearing to accommodate his symptoms. 

The Board acknowledges that flare-ups occurred on a daily basis, lasting for three hours during the pendency of the appeal, and that those flare-ups were associated with pain; however, the Veteran was still able to function during flare-ups with medication. Thus, despite the presence of flare-ups, the overall impact of the foot disability was no more than moderate.  There are no severe characteristics present during period to raise the overall impairment level to moderately severe. 

Based on the foregoing, the Board finds evidence that supports increasing the Veteran's evaluation to 10 percent from July 1, 2009 to February 27, 2011, and maintaining it at 10 percent from March 8, 2014 to present.  


ORDER

Entitlement to an evaluation in excess of 30 percent for rhinosinusitis from July 1, 2009 to February 27, 2011, is denied.  

Entitlement to an evaluation in excess of 30 percent for rhinosinusitis from March 8, 2014 to present is denied.  

Entitlement to a 10 percent evaluation for DJD of the right great toe with foot strain from July 1, 2009 to February 27, 2011, is granted.  

Entitlement to an evaluation in excess of 10 percent for DJD of the right great toe with foot strain from March 8, 2014 to present is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


